DETAILED ACTION
1.	The Amendment filed 02/15/2022 has been entered. Claims 1 & 3-20 in the application remain pending and are currently being examined. Claims 1, 3, 6-7, 9, 16-17 & 19 were amended. Claim 2 was cancelled. Claims 12-20 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 11/16/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first bars” & “second bars” recited in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections
5.	The claim rejections under 35 U.S.C. 112(b), of claims 7-9 are withdrawn per amendments of claims 7 & 9.

6.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Baek (US 9,711,724 B2) of claims 1-2 & 4-11 are withdrawn per cancellation of claim 2 and amendments of claim 1.

7.	The claim rejections under pre-AIA  35 U.S.C. 103(a) as obvious over Baek (US 9,711,724 B2) of claim 3 are withdrawn per amendments of claim 1.

Claim Rejections - 35 USC § 112
8.	Claims 1 & 3-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, line 9 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as any degree. Examiner contends there are multiple structural features depicted within the drawings which may be considered the “first bars” & “second bars” recited in claim 1 wherein the specification does not provide any description or reference numerals of the “first bars” & “second bars” recited in claim 1 to provide a standard for ascertaining the requisite degree, thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 3-11 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
9.	Claims 1 & 4-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (CN 110453173 A) (cited in 07/02/2021 IDS) hereinafter Jin.

a mask pattern region 102 ([0011]; [0013]; [0017]-[0018]; [0026]-[0030]; [0045]-[0050]; fig 3-5; clm 1-4); and 
a non-mask region 101 disposed at a periphery of the mask pattern region 102 ([0011]; [0013]; [0017]-[0018]; [0026]-[0030]; [0045]-[0050]; fig 3-5; clm 1-4); 
wherein the mask pattern region 102 includes at least one first grid pattern region (area within inside bars L, see fig 3) ([0045]-[0050]; fig 3-5; clm 1-4), 
a barrier ring pattern 103 disposed around the first grid pattern region (area within inside bars L, see fig 3), and a second grid pattern region (area outside side bars L etched for 204, see fig 4) disposed at an outer periphery of the barrier ring pattern 103 ([0011]; [0013]; [0017]-[0018]; [0045]-[0050]; fig 3-5; clm 1-4); 
wherein the first grid pattern region (area within inside bars L, see fig 3) includes a plurality of grids (nine grids, see fig 3) defined by a plurality of first bars L which extend along a first x-direction and a plurality of second bars L which extend along a second y-direction and intersect with the first bars L ([0011]; [0013]; [0017]-[0018]; [0045]-[0050]; fig 3-5; clm 1-4); 
the first x-direction is substantially perpendicular to the second y-direction ([0045]-[0050]; fig 3-5; clm 1-4); 
a thickness (see fig 5) of the barrier ring pattern 103 in a third z-direction, is less than a thickness (see fig 5) of the non-mask region 101 in the third z-direction, and the third z-direction is perpendicular to the first x-direction and the second y-direction ([0045]-[0050]; fig 3-5; clm 1-4).

As regards to claim 5, Jin discloses a fine metal mask (abs; fig 1-8; clm 1), wherein the barrier ring pattern 103 is between the first grid pattern region (area within inside bars L, see fig 3) and the second grid pattern region (area outside side bars L etched for 204, see fig 4) ([0045]-[0050]; fig 3-5; clm 1-4).
As regards to claim 6, Jin discloses a fine metal mask (abs; fig 1-8; clm 1), wherein each of the plurality of grids is corresponding to a light-emitting unit of a display substrate ([0011]; [0013]; [0017]-[0018]; [0045]-[0050]; fig 3-5; clm 1-4).
As regards to claim 7, Jin discloses a fine metal mask (abs; fig 1-8; clm 1), wherein the thickness of the barrier ring pattern 103 in the third z-direction is less than a thickness (thickness of 102+103, see fig 3-5) of each of the plurality of grids (nine grids, see fig 3) in the third z-direction ([0045]-[0050]; fig 3-5; clm 1-4).
As regards to claim 8, Jin discloses a fine metal mask (abs; fig 1-8; clm 1), wherein the barrier ring pattern 103 is a continuous ring wire-like structure (see fig 3-5); in a plane parallel (see fig 3-5) to the fine metal mask 100, in a line width direction perpendicular to an extension direction (see fig 3-5) of each portion of the wire-like structure, a line width of each portion of the wire-like structure (see fig 3-5) is greater than or equal to a size in the line width direction of one of the plurality of grids ([0045]-[0050]; fig 3-5; clm 1-4).

As regards to claim 10, Jin discloses a fine metal mask (abs; fig 1-8; clm 1), wherein the mask pattern region 102 includes a plurality of first grid pattern regions (area within inside bars L, see fig 3); and the plurality of first grid pattern regions (area within inside bars L, see fig 3) are arranged in multiple rows and multiple columns ([0045]-[0050]; fig 3-5; clm 1-4).

Claim Rejections - 35 USC § 103
10.	Claims 3 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claims 1 & 10 above.
As regards to claim 3, Jin discloses a fine metal mask (abs; fig 1-8; clm 1), wherein the thickness of the barrier ring pattern 103 in the third z-direction is proportionate to the thickness of the non-mask region 101 in the third z-direction  ([0045]-[0050]; fig 3-5; clm 1-4), however Jin does not disclose equal to 0.4 to 0.8.
Although Jin does not explicitly disclose the claimed thickness, before the
effective filing date of the invention, it would have been obvious to one of ordinary skill
in the art to modify the apparatus of Jin to have the thickness recited in the claim and
therefore is not expected to alter the operation of the device in a patentably distinct way
as the thicknesses (relative dimensions) are considered engineering aspects of an
apparatus, not problems or sources of problems to be solved. In addition, it is the

regard to the relative dimensions of the thicknesses of the barrier ring pattern and non-
mask region. Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232
(1984).
As regards to claim 11, Jin discloses a fine metal mask (abs; fig 1-8; clm 1), wherein each of the plurality of first grid pattern regions (area within inside bars L, see fig 3) is rectangular, and the barrier ring pattern 103 is a rectangular ring ([0045]-[0050]; fig 3-5; clm 1-4), however Jin does not disclose circular or circular ring.
Although Jin does not explicitly disclose the claimed shape, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the device of Jin to have the shape recited in the claim is not expected to alter the operation of the device in a patentably distinct way as the shape is considered engineering aspects of a device, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the shape. Where the configuration of the claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Response to Arguments
11.	Applicant's arguments filed 02/15/2022 have been fully considered but are rendered moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717